

	

		II

		109th CONGRESS

		1st Session

		S. 1040

		IN THE SENATE OF THE UNITED STATES

		

			May 16, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To amend the Truth in Lending Act to provide for enhanced

		  disclosure under an open end credit plan.

	

	

		1.Short titleThis Act may be cited as the

			 Credit Card Minimum Payment

			 Notification Act.

		2.Enhanced disclosure

			 under an open end credit planSection 127(b) of the Truth in Lending Act

			 (15 U.S.C. 1637(b)) is amended by adding at the end the following:

			

				(13)Enhanced

				disclosure under an open end credit plan

					(A)In

				generalA credit card issuer shall, with each billing statement

				provided to a cardholder in a State, provide the following on the front of the

				first page of the billing statement in type no smaller than that required for

				any other required disclosure, but in no case in less than 8-point capitalized

				type:

						(i)A

				written statement in the following form: Minimum Payment Warning: Making

				only the minimum payment will increase the interest you pay and the time it

				takes to repay your balance..

						(ii)Either of the

				following:

							(I)A written

				statement in the form of and containing the information described in item (aa)

				or (bb), as applicable, as follows:

								(aa)A

				written 3-line statement, as follows: A one thousand dollar ($1,000)

				balance will take 17 years and 3 months to pay off at a total cost of two

				thousand five hundred ninety dollars and thirty-five cents ($2,590.35). A two

				thousand five hundred dollar ($2,500) balance will take 30 years and 3 months

				to pay off at a total cost of seven thousand seven hundred thirty-three dollars

				and forty-nine cents ($7,733.49). A five thousand dollar ($5,000) balance will

				take 40 years and 2 months to pay off at a total cost of sixteen thousand three

				hundred five dollars and thirty-four cents ($16,305.34). This information is

				based on an annual percentage rate of 17 percent and a minimum payment of 2

				percent or ten dollars ($10), whichever is greater.. In the

				alternative, a credit card issuer may provide this information for the 3

				specified amounts at the annual percentage rate and required minimum payment

				that are applicable to the cardholder's account. The statement provided shall

				be immediately preceded by the statement required by clause (i).

								(bb)Instead of the

				information required by item (aa), retail credit card issuers shall provide a

				written 3-line statement to read, as follows: A two hundred fifty dollar

				($250) balance will take 2 years and 8 months to pay off at a total cost of

				three hundred twenty-five dollars and twenty-four cents ($325.24). A five

				hundred dollar ($500) balance will take 4 years and 5 months to pay off at a

				total cost of seven hundred nine dollars and ninety cents ($709.90). A seven

				hundred fifty dollar ($750) balance will take 5 years and 5 months to pay off

				at a total cost of one thousand ninety-four dollars and forty-nine cents

				($1,094.49). This information is based on an annual percentage rate of 21

				percent and a minimum payment of 5 percent or ten dollars ($10), whichever is

				greater.. In the alternative, a retail credit card issuer may provide

				this information for the 3 specified amounts at the annual percentage rate and

				required minimum payment that are applicable to the cardholder's account. The

				statement provided shall be immediately preceded by the statement required by

				clause (i). A retail credit card issuer is not required to provide this

				statement if the cardholder has a balance of less than five hundred dollars

				($500).

								(II)A written

				statement providing individualized information indicating an estimate of the

				number of years and months and the approximate total cost to pay off the entire

				balance due on an open-end credit card account if the cardholder were to pay

				only the minimum amount due on the open-ended account based upon the terms of

				the credit agreement. For purposes of this subclause only, if the account is

				subject to a variable rate, the creditor may make disclosures based on the rate

				for the entire balance as of the date of the disclosure and indicate that the

				rate may vary. In addition, the cardholder shall be provided with referrals or,

				in the alternative, with the 800 telephone number of the

				National Foundation for Credit Counseling through which the cardholder can be

				referred, to credit counseling services in, or closest to, the cardholder's

				county of residence. The credit counseling service shall be in good standing

				with the National Foundation for Credit Counseling or accredited by the Council

				on Accreditation for Children and Family Services. The creditor is required to

				provide, or continue to provide, the information required by this clause only

				if the cardholder has not paid more than the minimum payment for 6 consecutive

				months, beginning after July 1, 2002.

							(iii)(I)A written statement in

				the following form: For an estimate of the time it would take to repay

				your balance, making only minimum payments, and the total amount of those

				payments, call this toll-free telephone number: (Insert toll-free telephone

				number).. This statement shall be provided immediately following the

				statement required by clause (ii)(I). A credit card issuer is not required to

				provide this statement if the disclosure required by clause (ii)(II) has been

				provided.

							(II)The toll-free telephone number shall be

				available between the hours of 8 a.m. and 9 p.m., 7 days a week, and shall

				provide consumers with the opportunity to speak with a person, rather than a

				recording, from whom the information described in subclause (I) may be

				obtained.

							(III)The Federal Trade Commission shall

				establish not later than 1 month after the date of enactment of this paragraph

				a detailed table illustrating the approximate number of months that it would

				take and the approximate total cost to repay an outstanding balance if the

				consumer pays only the required minimum monthly payments and if no other

				additional charges or fees are incurred on the account, such as additional

				extension of credit, voluntary credit insurance, late fees, or dishonored check

				fees by assuming all of the following:

								(aa)A significant number of different

				annual percentage rates.

								(bb)A significant number of different

				account balances, with the difference between sequential examples of balances

				being no greater than $100.

								(cc)A significant number of different

				minimum payment amounts.

								(dd)That only minimum monthly payments

				are made and no additional charges or fees are incurred on the account, such as

				additional extensions of credit, voluntary credit insurance, late fees, or

				dishonored check fees.

								(IV)A creditor that receives a request for

				information described in subclause (I) from a cardholder through the toll-free

				telephone number disclosed under subclause (I), or who is required to provide

				the information required by clause (ii)(II), may satisfy the creditor's

				obligation to disclose an estimate of the time it would take and the

				approximate total cost to repay the cardholder's balance by disclosing only the

				information set forth in the table described in subclause (III). Including the

				full chart along with a billing statement does not satisfy the obligation under

				this paragraph.

							(B)DefinitionsIn

				this paragraph:

						(i)Open-end credit

				card accountThe term open-end credit card account

				means an account in which consumer credit is granted by a creditor under a plan

				in which the creditor reasonably contemplates repeated transactions, the

				creditor may impose a finance charge from time to time on an unpaid balance,

				and the amount of credit that may be extended to the consumer during the term

				of the plan is generally made available to the extent that any outstanding

				balance is repaid and up to any limit set by the creditor.

						(ii)Retail credit

				cardThe term retail credit card means a credit card

				that is issued by or on behalf of a retailer, or a private label credit card,

				that is limited to customers of a specific retailer.

						(C)Exemptions

						(i)Minimum payment

				of not less than ten percentThis paragraph shall not apply in

				any billing cycle in which the account agreement requires a minimum payment of

				not less than 10 percent of the outstanding balance.

						(ii)No finance

				chargesThis paragraph shall not apply in any billing cycle in

				which finance charges are not

				imposed.

						.

		

